Formal sitting - 20th anniversary of the democratic change in Central and Eastern Europe
Before we begin, I should like to say that I have exchanged views with President Havel, and I can assure you that we could not have imagined something like this 25 years ago!
(Applause)
former President of the Czech Republic. - (CS) Mr President, ladies and gentlemen, I would like to thank you for the invitation and for the opportunity to address you during the days marking the twentieth anniversary of the dramatic breaching of the sealed borders, the cutting of the barbed wire and the tearing down of the walls between European nations and, in the case of Germany, the wall that divided one and the same nation. It was the end of the bipolar division, not only of Europe but, to a considerable extent, of the whole world. It was a moment of such historical importance that many people felt that from then onwards, the world could only prosper.
It did not happen. History, of course, did not end. It is all the more important to embrace this anniversary not only as an appeal to reflect on the present but, first and foremost, as an appeal to think about the future. I would like to contribute to this appeal with five comments on the theme of European unification.
None of us were fully prepared for the surprisingly rapid fall of the Iron Curtain, nor could we have been. It would have been unnatural. A period of specific dilemmas, examinations of various alternatives and uncertainty therefore followed. Finally, NATO took the courageous step of allowing in new members, thereby guaranteeing their security and enabling them to concentrate on preparing for accession to the European Union. After that, the Union genuinely opened its doors to the new democracies of Central and Eastern Europe. From time to time, there are various difficulties with these countries. That is quite understandable. A democratic political culture cannot be created or revived on a day to day basis. It takes time and there are a host of unexpected problems that need resolving along the way. It was in the modern historical period that Communism held sway for the first and hopefully last time, and we were therefore the first to encounter the phenomenon of post-communism. We had to deal with the consequences of a protracted regime of fear and all the risks connected with a historically unprecedented redistribution of assets. There have been, and there still are, many obstacles and our experience with this state of affairs is still in its infancy.
Nonetheless, I believe that the West did the right thing. Every other alternative would have entailed many more problems and would have been even more costly, not only for the West but, in fact, for all of us. Not only might we have seen the dangerous development of a new struggle over spheres of influence or the direct domination of one side by another, but also the states locked out by the West would, in all likelihood, have become a playground for various nationalists and populists and their armed militias and possibly even a region of dangerous local conflicts, all the more dangerous for the fact that, for reasons that are well-known, the Second World War was not followed by a genuine peace conference that might have established European post-war relations in a binding, exact and lasting manner. In my opinion, many of those that waved flags bearing the hammer and sickle until recently would be very quick to take up a national flag. We saw what that leads to in the former Yugoslavia. It is a well known fact, of course, that demons always awaken further demons. No one can say, therefore, whether the contagion would have jumped across to the western part of Europe. We are living in an era when - thanks to globalisation - any local conflict can easily grow into a world conflict.
The chosen approach was therefore the most natural in historical terms and the most expedient in practical terms. It was, moreover, an approach that could be interpreted as an expression of shared responsibility for historical developments, the beginnings of which lay partly in the short-sighted policy of appeasement pursued by the democratic world.
I would like to summarise by saying that the considerable difficulties the EU has with us today are worth shouldering because any of the alternative courses of action would clearly have been much worse and much more dangerous. In these circumstances, all that we can ask from Europe is patience and understanding.
What we can offer to Europe is the question, of course. I have long believed, after what we endured in the era of totalitarianism, that we should have - for we are directly guilty - explained the experience convincingly to others, transforming everything that emerged from it into concrete initiatives. That is no easy matter and I am not sure we have achieved it yet. Totalitarian or authoritarian forms of government often have very unobtrusive beginnings and very refined methods of social control. Only now, with the passage of time, do many of us realise how cleverly we were sometimes drawn into the webs of totalitarianism. All of this makes us particularly wary. That should be our contribution towards a guarantee that what we experienced can never happen again.
What is required? First and foremost, clear and explicit solidarity with everyone who is confronting totalitarian or authoritarian regimes today, wherever they are in the world. The solidarity in question should not be impeded by any economic or other special interests. Even small, inconspicuous and well-intentioned compromises can - albeit indirectly and with some delay - lead to fateful consequences. Evil cannot be appeased, as it is in the nature of evil to exploit every appeasement for its own ends. Besides, Europe has its own unhappy experience of political appeasement. Our support can be of more help than we might imagine to liberal-minded people or outspoken witnesses of the conditions in North Korea, Burma, Iran, Tibet, Belarus, Cuba or wherever else. We will also be helping ourselves. We will be helping ourselves to build a better world and to treat each other in a better way, in other words, to be truer to the actual content of the values we subscribe to at a communal level.
The European Parliament recently awarded the Sakharov Prize to Memorial, a Russian organisation monitoring respect for human rights in Russia. I believe this was an important act. I remember the significance it had in my own country when, against the wishes of the government, the French President once invited us - the opposition - for a working breakfast during a state visit. These things are only seemingly superficial. Under totalitarian rule, it is simply a fact that one breakfast or one suppressed student demonstration can, in the right circumstances, set history in motion.
The identity of every human being, except for what is innate to us as unique individuals, is created by the multiple levels of what might be described as our collective identity. Every one of us, to a greater or lesser extent, creates his own sense of belonging to family, community, region, firm, church, society or political party, to the nation, to the civilised world and, ultimately, to the population of this planet. All of this shows that we have certain types of home, whether geographical, ideological, linguistic, ethnic or otherwise, and we ourselves jointly create these homes. Our various kinds of patriotism, our aims, affinities, inclinations, pride, characteristics, traditions, customs, habits, and peculiarities also play a part in this. The world, in short, is a patchwork, humanity is a patchwork and each one of us is a patchwork.
Collective sovereignty naturally arises from this sense of collective belonging. We have a certain measure of sovereignty on all of the levels of our identity, but on none of them do we have, or could we have, full sovereignty. There is one requirement: for these sovereignties to complement each other and, if possible, not to contradict each other.
I am sure you have guessed that I am raising this matter now because the debates on the European Constitution and the Lisbon Treaty largely centre on the question of what sort of relationship there should be between national sovereignty and European sovereignty. The answer is clear: they should complement each other. If I feel myself to be a European, it does not mean that I cease to be a Czech. In fact, the opposite is the case: as a Czech, I am also a European. I like to say, somewhat poetically, that Europe is the homeland of our homelands.
At the same time, I am sure that European sovereignty will gradually strengthen in the future. I do not know how quickly or how slowly and I do not know what twists and turns there will be on the way, but I do know that the integration process must continue. It is, after all, in the essential and even the existential interest not only of Europeans but of everyone. The reasons for this are clear: we are living in the space of a single global civilisation in which the owner of a Greenland fishing company may live in Taiwan and also own part of a bank in Brazil or the owner of a Czech mine may manage his company by computer from Iceland. In such a space, various supra-national, supra-state or continental communities will play an ever more significant role. It is not, nor will it be, the end of the nation state, but nation states are grouping together and they will continue to group together and act together in many areas. Technical and economic developments alone make this an absolute necessity. On the other hand, at a time when the world is tending towards an ominous form of unification, the constitutions of the various smaller communities of states and nations that are close to each other in one way or another can be instrumental in providing better protection to national or regional identity.
The gradual and peaceful grouping together of states will also strengthen peaceful coexistence of course. Or have most of the wars of the last centuries not been wars of nation states? How better to tame the various nationalist demons than through practical cooperation between nations? Acceding to the principle of multi-layered sovereignty will, of course, only be possible against a background of civilian and political support. I have noticed that in my own country - and possibly in many other countries - people often speak in terms of 'us' - in my case the Czechs - and 'them', by which people mean that bunch of wicked foreigners in Brussels. Are we not in Brussels too, however? This division into an a priori virtuous 'us' and a somehow wicked 'them' who seek to harm us at any price simply indicates what little understanding there is of the actual principle of integration. This, too, has to be patiently confronted.
We are all in the same boat and the boat is heading in the right direction. It will continue heading in the right direction provided that all of the passengers have a sense of shared responsibility and do not just play their own games for their own ends. We do not establish importance or uniqueness in a newly-created community by shouting about our vaguely defined national interests, which simply masks a lack of inner confidence, but through purposeful ways of getting along together and participating in the common effort.
For centuries, Europe has been the main centre of civilisation on this planet and has definitely regarded itself as such, even if it was wrong to do so. It therefore felt justified in exporting its culture, its religion and its inventions throughout the world, regardless of whether anyone cared to have them. The exporting of these values was often accompanied by violence. It might even be said that all of modern civilisation - not just the elements which the world considers outstanding, but also the short-sightedness of today - can be traced back to Europe. Europe should learn from all of this and resume its role in a new way. That is to say, it will no longer force anything on the world, but will seek only to inspire. It will just offer an example, from which others may take something without having to do so.
It would be difficult to find a region of the Earth in which so many nationalities or ethnic groups were concentrated in various countries, so many minorities and minorities within minorities. In recent decades, Europe has nonetheless managed to create what is perhaps the most consistent supra-national grouping to be found anywhere in the world today. Most importantly, however, the grouping did not emerge as the product of violence perpetrated against the weak by the strong as was always the case in the past. On the contrary, it emerged as the product of practical agreements. Integration has therefore relocated from the battlefield to the conference hall. If nothing else, this alone can now serve as a major challenge to the rest of the world.
I mentioned the increasing importance of supra-national structures in today's world. In my opinion, the best political arrangement for the forthcoming decades would be a form of creative partnership-based cooperation between these large supra-national or continental entities, based on specific minimum social standards, which should be moral rather than political. If they are to make sense, of course, these relationships must be based on two fundamental principles: complete mutual equality and as much openness as possible. A relationship is not a partnership when, for practical reasons such as fear of oil or gas supplies being cut, someone fits blinkers to their eyes and forgets all about murders of liberal-minded journalists or similar evils that he would be glad to speak about under other circumstances. A relationship such as that is based on falsehood. Genuine partners must be able to talk to each other about everything they are thinking, in other words, the whole truth, and they must also be able to listen to the whole truth.
European integration, thanks to which the greater part of our continent has lived in peace for so long, is, in effect, a unique attempt at a democratic confederation of states. It is not, nor will it immediately become, a fully-fledged federation or even a traditional confederation. It is simply something new. If only this attempt could be an example to others! However, that is not the main point. It is my belief that the European Union has an opportunity to inspire the rest of the world with something still more profound than its model of cooperation between nations. By this I mean an opportunity to try and make amends for all of the questionable ways in which Europe has determined or influenced the entire character of contemporary civilisation. It is a movement that is perhaps slowly getting under way already.
I have in mind here the rejection of the cult of profit at any price, regardless of the long-term and irreversible consequences, the rejection of the cult of quantitative growth and ever-increasing growth, the rejection of the crude ideal of catching up with and overtaking America or China or whoever else, and the rejection of a dangerous and unplanned colonisation of the Earth and the mindless looting of the planet with no regard for the environment or the interests of future generations. I also have in mind smart energy saving whereby the success of a state is measured not by the growth of consumption but, on the contrary, by the reduction of consumption.
Of course, all of this is possible only on the assumption that a change will begin to take place in the soul of the contemporary European. He should be - confronted with the latest discoveries of cosmology - just a little more humble, he should think about what will happen when he dies and he should bow down in solitude before the mystery of the universe; in brief, he should once again relate more to eternity and the infinite, just as he did in the early stages of European development. We should reflect seriously on the fact that nothing that has been done cannot be undone, that everything is somewhere remembered - even if only in the form of flying light - and that nothing is therefore forgiven forever.
To return, however, to Europe as a partner to others, it is the case that most of the wars in the history of the human family have been about borders, in other words, territory. From this comes the important lesson that not only nation states but also supra-national communities should always know exactly where they begin and where they end. Indistinct or disputed boundaries are a frequent source of disaster. The European Union should remember this too and be clear as to its external boundaries. If it wants to tear down a boundary, it must first know where the boundary lies. It would thus endorse the idea of geographical self-identification on a broader, which is to say planetary, scale. In this way, too, it could make a significant and concrete contribution to what we all long for, which is peace between the peoples and nations of this planet.
The theme of shared sovereignty arises in European debates mostly in relation to the institutional arrangements of the Union. I applaud the Union for devoting so much energy to this theme in recent years and for the successes it has achieved. It is precisely for this reason that I venture to gaze further into the future over this matter. The parliament in which you are sitting is directly elected and an effort is made for the numbers of representatives from the various states to correspond to their size. In my opinion, the European Parliament, as the only body directly elected by all Europeans, should have rather more power than is actually the case today. The job of legislating should accordingly shift more explicitly from the executive to the lawmaking authority. The European Parliament must not appear to anyone to be merely an expensive adornment of the Union.
In my view, another smaller body might eventually come into being alongside the Parliament and the members of this body would be elected by the national parliaments from their own ranks, with all Member States having the same number of members. In this way, or another similar way, it would be possible to resolve two issues at the same time. Firstly, it would eliminate the feeling which arises in various national parliaments of being excluded from European decision making. Secondly, it would ensure that there was at least one Union body here guaranteeing absolute equality to all member countries. Such a body would meet only rarely, of course, when a certain number of members requested it, and only in relation to issues requiring consensus. This solution would also mean that appointments to the Commission would not have to be made in such a complex way in accordance with the nationality key and the European Council would not have to have such complex vote-counting arrangements. I admit that I personally think it is more important to have commissioners who are genuinely the leading professionals in their field rather than to have my own fellow nationals or even fellow party members at any price.
The European Council currently comprises an odd combination of executive and representative authority. Even its position needs to be clarified. I believe that it should be something akin to the position of a Head of State in a parliamentary democracy, comprising therefore a sort of partly obscure and partly visible collective head of the confederation of states, the visible representative of which, intelligible to all, would be an individual, of course, that is to say a president, whose existence is already envisaged in the Lisbon Treaty and who is a very important figure, bearing in mind that wherever some form of collective head of state appears, it usually presages the break-up of the state. I am not saying that this may also happen in the case of a supra-national community, but nonetheless I do feel that there should be a single human face somewhere at the top which would represent the entire complicated machinery and thanks to which all of it would be better understood.
I have already said many times that I would consider it excellent if, sometime in the future, there could be a slim, intelligible and readable European Constitution which could be understood even by schoolchildren and if all the rest - now running to thousands of pages - could be mere appendices to this. The Charter of Fundamental Rights, as the text which formulates the values or ideals on which the Union is based, which it strives to conform to and which it bears in mind when taking decisions, would naturally form an organic component or actual first section of such a Constitution.
Ladies and gentlemen, I would like to make a final comment which will, to some extent, bring me back to the point I started from. Viewed from afar, the European Union looks like a highly technocratic body, concerned only with economics and money. The eternal haggling over the budget, quotas, customs duty, taxes, business regulations and various other regulations are perhaps necessary and I do not condemn them in any way. I even think that the famous recommendations or standards on how to cook goulash - a common target for eurosceptic ridicule - are intended more as a protection of something Czech or Hungarian rather than as an attack on the Member State concerned and its identity.
Nonetheless, however, I think that the Union should still place greater and more visible emphasis on what are actually the most important things, that is to say, its spiritual and value-related foundations. The Union represents an unprecedented attempt to construct a large and original supra-national community on the basis of respect for human freedoms and human dignity, on a foundation of genuine and not merely apparent or formal democracy and on a belief in common sense, decency and an ability for equal dialogue within the community and with anyone else. It is also based, of course, on respect for individual nations, their traditions, achievements, the territories they occupy, their homes and the landscapes in which these homes are located. And also, of course, on respect for human rights and human solidarity.
Europe's rich spiritual and cultural history - founded on a combination of classical, Jewish, Christian, Islamic and later Renaissance and Enlightenment elements, has created a body of incontestable values, to which the European Union may have given its verbal endorsement, but which it often conceives of only as an attractive wrapping for the things that really matter. Is it not these values, however, which do matter first and foremost and is it not, on the contrary, these values which give direction to everything else?
I am not advocating anything revolutionary, epoch-making or radical here. I am merely advocating a more profound reflection on the actual basis of European unification, a more emphatic cultivation of our Europeanness and an articulate reference to a moral code which extends beyond the world of our immediate benefits, a world which leads nowhere and which uses only quantitative indicators to determine prosperity.
It is twenty years since Europe's rift was healed. I firmly believe that the continent will never again allow itself to be divided and that, on the contrary, it will be both a space and a source of ever deeper solidarity and cooperation. If only Schiller's Ode to Joy could become for us and for our descendants more than just a poem celebrating friendship between peoples, expanding instead into an evocative symbol of our common efforts towards a more humane world.
(Standing ovation)
Ladies and gentlemen, if the Sakharov Prize had existed thirty years ago, you would have been the leading candidate for us, Václav. Fortunately, you no longer need this prize today, since we no longer have an old and a new Europe. There is only one Europe. Today it is our duty, as politicians, to respect the values of reconciliation and solidarity on which the Union has grown. Let us therefore do everything possible to ensure that they are not forgotten.
(The sitting was opened at 15.50)